Citation Nr: 1813761	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  15-37 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Harry J. Binder, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to June 1962 and from November 1990 to August 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  Service connection for PTSD was denied in a June 2011 rating decision on the basis that the Veteran did not have a diagnosis of PTSD, citing specifically to the fact that the Veteran was not on medication for PTSD at the time of an April 2011 VA examination and exhibited no symptoms of avoidance.  In November 2011, VA received correspondence from the Veteran, in which he states that he is currently on medication to treat PTSD-related symptoms and is experiencing avoidance symptoms.  11/18/2011, VA 21-4138.  No statement of the case (SOC) was issued to address the newly submitted evidence, nor was the issue otherwise readjudicated prior to a March 2014 rating decision denying service connection for PTSD.  Accordingly, the Board finds that the June 2011 decision is not final, as new and material evidence was received within the appeal period; therefore, the Board will review the claim de novo and not as a petition to reopen.  See 38 U.S.C. § 7105 (2006); 38 C.F.R. §§ 3.104, 20.1103 (2010).  

In August 2017, the Veteran and his son testified before the undersigned at a Board hearing in Denver, Colorado.  A transcript of that hearing has been associated with the virtual file and reviewed. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The competent and probative evidence is at least in equipoise as to whether the Veteran's PTSD had its onset in or is otherwise related to his periods of active service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As the issue decided herein is being granted in full, any deficiency as to VA's duties to notify and assist would be harmless error and will not be discussed.

II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

As a general matter, establishing service connection requires competent evidence of (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

Claims of service connection for PTSD require a medical diagnosis conforming to the requirements of 38 C.F.R. § 4.125(a), an in-service stressor accompanied by credible and supporting evidence that the stressor claimed to be the cause of the disorder occurred in service, and established medical evidence connecting the current disability to the stressor.  38 C.F.R. § 3.304(f?); see also 38 C.F.R. § 4.125(a); Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f?)(3).  

Effective August 4, 2014, VA amended the Rating Schedule to replace outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 79 Fed. Reg. 45,093, 45,094 
(Aug. 4, 2014).  VA directed that the changes be applied only to applications for benefits received by VA or pending before the AOJ on or after August 4, 2014, and not to claims certified to, or pending before, the Board.  Because the Veteran's claim was pending before the AOJ on August 4, 2014 (certified to the Board in June 2016), the criteria of the DSM-5 apply to the determination of whether the Veteran has a diagnosis of PTSD or other acquired psychiatric disorder.  

The Veteran is competent to report symptoms and experiences observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).

In relevant part, 38 U.S.C. § 1154(a) (2012) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).  

After review of the record, the Board finds that the criteria for service connection for PTSD have been met.  

A November 2010 mental health treatment note indicates that the Veteran's symptoms satisfy the DSM-IV criteria for PTSD.  In January 2011, the diagnosis of PTSD was confirmed by Dr. R.B.G., a VA psychiatrist at the time.  Specifically, Dr. R.B.G. noted that the Veteran served in Desert Storm with his son as part of a chemical weapons unit and that their responsibilities included checking on chemical weapon alarms that had been set off, including several in one night.  He also noted an incident where the Veteran was unarmed and faced a group of approximately two dozen escaped prisoners of war (POWs) coming directly toward him.  Dr. R.B.G. stated that these incidents involved the Veteran fearing for his life.  02/25/2011, Medical-Government.  The Board notes that the stressors identified by the Veteran are consistent with the places, types, and circumstances of the Veteran's service, and were further corroborated by his son's testimony and a co-servicemember's statement.  See 10/02/2017, Certificate of Service (Veteran's military occupational specialty was chemical weapons specialist); 08/25/2017, Hearing Transcript; 02/21/2017, Buddy Statement.  

In April 2011, a VA examiner found that the Veteran exhibits some symptoms of PTSD, but that they did not appear to be severe or frequent enough to warrant a clinical diagnosis of PTSD.  The examiner specifically noted that the Veteran denied avoidance symptoms and taking medication for PTSD.  04/05/2011, VA Examination.  

In November 2011, VA received correspondence from the Veteran in which he stated that he was currently on medication to treat PTSD-related symptoms, and that he experienced the following symptoms:  disturbing memories and thoughts; flashbacks; physical reactions to memories of military experiences; avoidance; loss of interest in pleasurable activities; feeling distant and emotionally numb; trouble sleeping; and irritability and angry outbursts.  11/18/2011, VA 21-4138.  

A February 2013 treatment note from Dr. R.B.G. states that the Veteran had been seeing a VA therapist and had undergone regular assessments of PTSD, noting that the most recent assessment shows him scoring positive in all areas.  Dr. R.B.G. noted issues with anger and irritability, as well as the presence of avoidance behaviors.  12/01/2015, CAPRI, p. 36.  

In April 2013, VA received a letter from Dr. R.B.G., who stated that he has been the Veteran's attending psychiatrist since 2011 and that the Veteran is diagnosed with PTSD.  Dr. R.B.G. cited to the in-service stressors previously identified, as well as a change in personality since returning from his second period of service, including anger, irritability, nightmares, hypervigilance, hyperarousal, avoidance behaviors, and emotional numbing.  He also noted the inability to hold a steady job since returning from the Gulf War.  The Veteran's issues with anger and trust have affected his marriage and interpersonal relations.  In formal testing, the Veteran scored positive in all domains for PTSD.  04/05/2013, Correspondence.  The changes in personality described above were corroborated by statements from the Veteran and his spouse received by VA in May 2013.  05/05/2013, Buddy Statement; 05/13/2013, Correspondence.  

In February 2014, a VA examiner opined that the Veteran's symptoms do not meet the DSM-IV or DSM-5 criteria for PTSD.  The examiner found that the two stressors identified above are both adequate to support a diagnosis of PTSD and are related to the fear of hostile military or terrorist activity, but that the Veteran's symptoms did not meet Criterion C (avoidance) or Criterion D (negative alteration in cognitions and mood).  12/01/2015, CAPRI, pp. 18-25.  

In March 2017, VA received a letter from Dr. R.B.G. dated July 2016, stating that he is the Veteran's current treating psychiatrist and opining that the Veteran suffers from PTSD that developed during his second period of active service.  03/30/2017, Medical-Non-Government.  

Regarding whether the Veteran has a current diagnosis of PTSD, the Board assigns more probative weight to the opinion of the Veteran's treating psychiatrist than to those of the VA examiners, who had less of an opportunity to evaluate the Veteran.  Additionally, the Board notes that the February 2014 VA examiner determined that two of the Veteran's claimed stressors are adequate to support a diagnosis of PTSD and are related to the fear of hostile military or terrorist activity.  The February 2014 VA examiner's finding that the Veteran does not display symptoms of avoidance or alterations in mood is contradicted by medical and lay evidence of avoidance symptoms, irritability, and angry outbursts.  Accordingly, the Board finds that the competent and probative evidence is at least in equipoise as to whether the Veteran's PTSD had its onset in or is otherwise related to his second period of active service.  


ORDER

Service connection for PTSD is granted.  




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


